891 F.2d 292
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.In re PAC-TEC, INC., Petitioner.
No. 89-2225.
United States Court of Appeals, Sixth Circuit.
Dec. 8, 1989.

Before MILBURN and BOGGS, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
Plaintiff, Pac-Tec, Inc., seeks a writ of mandamus directing the district court to vacate its orders denying Pac-Tec's motion to recuse the district judge and awarding defendant Amerace Corporation attorneys' fees, directing recusal of the district judge, and directing reassignment of the underlying patent action to another judge.   Defendant Amerace has tendered a response urging dismissal of the writ and seeks an award of attorneys' fees and costs incurred in responding to the petition, pursuant to Rule 38, Fed.R.App.P.   The district court has not responded to the petition.


2
Upon consideration of the documents before the Court, we conclude that the petitioner has failed to establish that a writ of mandamus should issue.   See City of Cleveland v. Krupansky, 619 F.2d 576, 578 (6th Cir.)  (per curiam), cert. denied, 449 U.S. 834 (1980);   In re:  City of Detroit, 828 F.2d 1160, 1166 (6th Cir.1987);   see also In re:  Bendectin Products Liability Litigation, 749 F.2d 300, 304 (6th Cir.1984).   It is ORDERED that the petition be denied.


3
Finding Pac-Tec's petition to be frivolous and without substantial basis, we conclude that double costs and attorneys' fees should be imposed against the petitioner pursuant to Rule 38, Fed.R.App.P.   An itemized and verified bill for the costs and attorney fees may be filed with the Clerk of this Court, with proof of service, within fourteen (14) days after entry of this order.